DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 02/28/2022.
Applicant’s arguments, see pages 7-8, filed 02/28/2022, with respect to claims 1-14 have been fully considered and are persuasive.  The rejection of claims 1-14 has been withdrawn. 
The Amendments to Claim 1, filed 02/28/2022, are acknowledged and accepted.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Atkinson on March 24, 2022.

The application has been amended as follows: Claims 7-10 have been amended.

Claim 7.  A method for manufacturing the electronic paper display screen, comprising the following steps:  step (1): manufacturing an electronic paper array on a pixel electrode, wherein the pixel electrode includes a segment code and a dot matrix and is manufactured from glass or plastic, the pixel electrode; or directly laminating the electrophoretic display layer on the pixel electrode; step (2) : dropping and coating a conductive silver paste or a conductive bead on the pixel electrode, and laminating an upper transparent electrode and an transparent electrode substrate on the electrophoretic display layer; step (3) : trimming off corresponding parts of the upper transparent electrode and transparent electrode substrate to expose a predetermined position of an IC module on the pixel electrode, sealing edges by a waterproof adhesive, and curing by ultraviolet light.
Claim 8.  The method for manufacturing the electronic paper display screen according to claim 7, wherein the method further comprises step (4),  configuring the IC module on the predetermined position exposed on the pixel electrode; and fixing and sealing the IC module with an RTV silicone. 
Claim 9.  The method for manufacturing the electronic paper display screen according to claim 7, wherein in the step (1), a microcapsule electronic paper array is manufactured by coating, printing, screen printing or filling the electronic paper array, or a micro-cup electronic paper array is manufactured by a micro-embossing or a plate etching method. 
Claim 10. The method for manufacturing the electronic paper display screen according to claim 7, wherein the step (1), the curing  comprises a moisture curing, a photo curing, a pressure sensitivity, a heat curing, a reversible heat curing or a hot-melt pressure sensitivity.


  Reasons for Allowance
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, an electronic paper display screen having all the claimed features . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872